Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Applicant argues that Piontek does not mention “a brake control unit that controls the brake to a released state in a response to both a brake position sensor detecting the movement of the steering lever to the travel operation pathway and a travel position sensor detecting the steering lever in the neutral position”; however, Piontek does mention that the brake control unit controls the brake to a released state in response to a brake position sensor detecting the movement of the steering lever to the travel operation pathway as mentioned in Paragraph 0031,0032 and 0036, additionally the brake control unit  controls the brake to a released state in response to the movement of the steering lever due to positioning of the steering lever in a neutral position which is in a travel position bracket (58, see Paragraph 0022). Fukoda was brought in to fill the need of a travel position sensor as Piontek only mentions a travel position bracket; the sensor in Fukoda would send a signal to the brake control unit state that the steering lever is in a neutral position. Therefore by placing the travel position sensor of Fukoda onto the travel position bracket of Piontek, the brake control unit would be able to detect that the steering lever is in a neutral position. The rejection based on the combination of Piontek and Fukoda is repeated below
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piontek (US 2008/0190084) in view of Fukuda (US 2017/0107695). Regarding claim 1 and 7, A work vehicle (10), comprising: 
at least one traveling device (14); 
a brake (72) configured to brake the traveling device; 
at least one steering lever (28,30) configured to operate travel by the traveling device; 
an operation pathway (32) within which the steering lever is operable, the operation pathway including:
a travel operation pathway (36) corresponding to a traveling speed of the traveling device (see Para. 0033); and 
a stop operation pathway (38) extending from a stop position, at which the steering lever is placeable to set the brake to a braked state (see Para. 0034 and 003535), to the travel operation pathway; 
a travel position bracket (58) configured to detect an operation position of the steering lever within the travel operation pathway (see Para. 0021 and figures 5 and 6); 
a brake position sensor (124) configured to detect an operation position of the steering lever within the stop operation pathway (see Para. 0031, 0032, 0034); 
a drive unit (24) configured to drive the traveling device; 
a travel control unit (56) configured to control the drive unit on a basis of a detected value from the travel position bracket; and 
a brake control unit (96) configured to control the brake to the braked state (figure 13) in response to the brake position sensor having detected that the steering lever has been operated to the stop position and to a released state (figure 14) in response to the brake position sensor having detected that the steering lever has been operated from the stop position toward the travel operation pathway and the travel position bracket having detected that the steering lever is at a neutral position (see Para. 0022), at which the steering lever is placeable to stop the travel. 
	Piontek does not mention a travel position sensor, instead he mention a travel position bracket, however, Fukuda discloses a work vehicle with a travel detection part that comprises a travel sensor (405).  It would have been obvious before the effective filing date of the current invention to modify Piontek by having a travel position sensor placed onto the travel operation bracket, in order to be able to have a secondary way of knowing when the levers have been moved to operate the vehicle in a driving direction (such as forwards and reverse).
	Regarding claims 2 and 3, Piontek further discloses, wherein the traveling device is configured to travel forward and rearward (see Para. 0020); the stop operation pathway is in contact with the travel operation pathway at the neutral position ( as the neutral position is in the middle in a predetermined position in between the forward and reverse position, see Para. 0020); the stop position is far from the travel operation pathway (see figure 5); and the travel operation pathway includes a forward travel operation pathway and a rearward travel operation pathway with the neutral position therebetween (see figure 1 and 5 and Para. 0020).
	Regarding claim 4, the combination of Piontek and Fukuda end with wherein the traveling device is a pair of left and right traveling devices (see figure 1 in Piontek); the steering lever is a pair of steering levers in one-to-one correspondence with the pair of left and right traveling devices (see figure 1 in Piontek); and the brake control unit (96) is configured to set the brake to the released state only in response to the travel position sensor having detected that each of the pair of steering levers is at the neutral position --{{as the combination with Fukuda would have a travel position sensor that would detect a neutral position (not active) and would communicate with the brake control unit}}--.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618